DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group VI, claims 27 and 34-37 in the reply filed on 7/13/2022 is acknowledged. The traversal is on the ground(s) that Mironov does not disclose all of the features common between claims 24 and 27. This is not found persuasive because the claims of an application must be linked to form a single general inventive concept (see MPEP § 1893.03(d)), which is not present in this case since the features common to all claims in the application do not make a contribution over the prior art in view of Mironov.
The requirement is still deemed proper and is therefore made FINAL. Claims 1-4, 7, 9-10, 12, 16-17, 20-26, 28-29, 33 and 38-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/13/2022.

Specification
The amendment filed 7/23/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The incorporation by reference to the foreign priority document in the related applications section added to page 1 of the specification is improper because it was added subsequent to the 1/23/2018 international filing date of this national stage application and therefore it either has no effect (all subject matter already in the national stage application) or it adds new matter (MPEP § 608.01(p)(I)(B) last paragraph and 217(II) (G)) (delete “, the entire content of which is hereby incorporated by reference,” or other similar language). Applicant is required to cancel the new matter in the reply to this Office action.
Claim Interpretation
Applicant’s specification provides the following special definitions for certain terms, which will be used to interpret those terms wherever they appear.
Smokable material: Materials that provide volatilized components upon heating (page 8, lines 10-20).
Heating material/Heater material: Material that is heatable by penetration with a varying magnetic field (page 8, lines 21-22).

Regarding claim 27, the claim recites the limitations “a heating zone for receiving an article” and “the article comprising smokable material and heating material that is heatable by penetration with a varying magnetic field to heat the smokable material.” While the first limitation explicitly requires a heating zone, it does not explicitly require an article, only that the heating zone be “for receiving.” The second limitation, which is directed to features of the article, does not correct the deficiency of the first limitation. The claim is therefore considered to be directed to a heating zone which receives an article as its intended use. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation is interpreted as if it required a heating zone that is capable of receiving an article having the claimed features.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 27, it is unclear whether the limitation “smokable material” (line 3) refers to the smokable material of line 1 or to new smokable material, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the smokable material of line 1. Claims 34-37 are indefinite by dependence.

Regarding claim 36, there is insufficient antecedent basis for the limitations “the second coil” and “the first coil.” The claim is therefore indefinite. For the purposes of this Office action, the claim will be interpreted as if is referred a second and first coil.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27 and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharpe (US 6,803,550).

Regarding claim 27, Sharpe discloses an inductive heating element (abstract) having a first coil configuration that generates a greater magnetic field (figure 5, reference numeral 92) than a second coil configuration to produce different heats at different lateral locations (column 4, lines 36-63, figure 5, reference numeral 94). The coils are located outside a heated secondary can (column 3, lines 48-59, figure 5, reference numeral 60) that accommodates a catalyst pellet (column 5, lines 50-67, figure 5, reference numeral 40). Although the catalyst pellet is not an article comprising smokable and heating material, it is evident that the secondary can could accommodate such an article since it provides space for inserting articles within it.

Regarding claim 35, Sharpe discloses that the coil configurations are formed by layers of coils having turns, which evidently form helixes since they are provided in smooth layers (column 4, lines 36-63, figure 5).

Regarding claim 36, Sharpe discloses that the first coil is formed by a layer of two coils each having the same length (column 4, lines 36-63, figure 5, reference numeral 92). The outer coil is considered to only surround a second of the inner coil since the outer coil does not extend beyond the inner coil.

Regarding claim 37, Sharpe discloses that the heating process is controlled by monitoring the temperature to determine the amount of energy introduced in the inductive heating coils (column 5, lines 10-18), which is evidently control based on the change in electrical current since the temperature is determined by the energy applied and electrical energy is provided in the form of a current.

Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharpe (US 6,803,550) as evidenced by Coulomb’s Law (Coulomb’s Law, Davis, C. L., Department of Physics, University of Louisville, https://www.physics.louisville.edu/cldavis/phys299/notes/elec_coulomb.html).

Regarding claim 34, Sharpe discloses all the claim limitations as set forth above. The coils of Sharpe are considered to meet the claim limitations of first and second coils generating varying magnetic fields since one of the coils generates a more intense field than the other (column 4, lines 36-63). Sharpe does not explicitly disclose the magnetic fields of the two coils overlapping.
Coulomb’s Law teaches that the magnitude of the force of attraction between two charges is given by a relationship having the square of the distance between the points in the denominator (page 1, middle). However, while the attractive force may become weaker at longer distances as the denominator becomes larger, it can never reach 0 as long as some charge is present. The two magnetic fields must overlap since they will exert force on each other at any distance due to Coulomb’s Law.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747